2022 WI 77

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2020AP1014-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Christopher D. Wilson,
                                 Defendant-Appellant-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 398 Wis. 2d 632, 962 N.W.2d 273
                                     (2021 – unpublished)

OPINION FILED:         November 23, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 12, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              David L. Borowski

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion for a
unanimous Court.
NOT PARTICIPATING:



ATTORNEYS:


       For the defendant-appellant-petitioner, there were briefs
filed by David Malkus, assistant state public defender. There
was an oral argument by David Malkus, assistant state public
defender.


       For the plaintiff-respondent, there was a brief filed by
Anne C. Murphy, assistant attorney general, with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Anne C. Murphy, assistant attorney general.
                                                                              2022 WI 77
                                                                      NOTICE
                                                        This opinion is subject to further
                                                        editing and modification.   The final
                                                        version will appear in the bound
                                                        volume of the official reports.
No.       2020AP1014-CR
(L.C. No.    2017CM2829)

STATE OF WISCONSIN                                 :             IN SUPREME COURT

State of Wisconsin,

             Plaintiff-Respondent,                                         FILED
      v.
                                                                      NOV 23, 2022
Christopher D. Wilson,
                                                                         Sheila T. Reiff
                                                                      Clerk of Supreme Court
             Defendant-Appellant-Petitioner.




ANN WALSH BRADLEY, J., delivered the majority opinion for a
unanimous Court.




      REVIEW of a decision of the Court of Appeals.                        Reversed and

cause remanded.


      ¶1     ANN   WALSH    BRADLEY,      J.     The     petitioner,        Christopher

Wilson, seeks review of an unpublished decision of the court of

appeals     affirming      both   his    judgment        of    conviction        and    the

circuit     court's   denial      of    his    motion     to    suppress      evidence.1

      1State v. Wilson, No. 2020AP1014-CR, unpublished slip op.
(Wis. Ct. App. May 11, 2021) (affirming the judgment and order
of the circuit court for Milwaukee County, David L. Borowski,
Judge).   The appeal was decided by one judge, Judge M. Joseph
Donald, pursuant to Wis. Stat. § 752.31(2)(f) (2017-18).
                                                                    No.    2020AP1014-CR



Wilson argues that his Fourth Amendment rights were violated

when police officers entered his fenced-in backyard without a

warrant.

      ¶2       Specifically,       Wilson       contends     that    the     officers'

warrantless entry was not a valid "knock and talk" investigation

because the officers lacked an implicit license to enter his

fenced-in backyard and therefore the entry violated the Fourth

Amendment.       He further contends that the officers' warrantless

entry    was    not    justified    by    the    exigent     circumstance      of   hot

pursuit.       The State argues to the contrary, advancing that it

had an implicit license to enter and that it was in hot pursuit

of Wilson.

      ¶3       We conclude that the police officers did not conduct a

valid "knock and talk" investigation because the officers did

not     have    an    implicit     license      to   enter    Wilson's       backyard.

Additionally, we conclude that the officers' entry into Wilson's

backyard was not permissible under the exigency of hot pursuit

because the officers did not immediately or continuously pursue
Wilson from the scene of a crime and therefore violated the

Fourth Amendment.

      ¶4       Accordingly, we reverse the decision of the court of

appeals    and       remand   to   the   circuit     court    with    directions     to

vacate Wilson's judgment of conviction and grant the motion to

suppress evidence.


     All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                            2
                                                                     No.    2020AP1014-CR



                                             I

       ¶5      On January 16, 2017, South Milwaukee police received a

call    from    a    citizen    witness      describing       a    grey    BMW    driving

erratically         and   traveling   "all       over   the   road."        The    caller

provided an address at which the car had stopped and described

the driver of the vehicle as wearing a black hat and bright

orange shoes.             Further, the caller reported that the driver

exited the vehicle, climbed onto a fence, reached over the fence

to open it, and then entered the yard.

       ¶6      Officer Nathan Siefert of the South Milwaukee Police

Department responded and arrived at the address the caller had

given.      He testified that upon his arrival he observed a "silver

BMW, just as the caller had described, which was parked in the

back parking slab partially on a snowbank."                       The car was running

and the back tailgate was open.                   Officer Siefert ran the car's

license plate and discovered that it was not registered to the

address at which it was located.

       ¶7      Next, Officer Siefert telephoned the caller to confirm
the    information        given.      They       discussed    the    details      of   the

complaint,      including      that    the       car    was   changing     speeds      and

driving erratically over the course of about three and a half

miles and the fact that the caller observed the car pull into

the location where Office Siefert eventually found it.                            Officer

Siefert confirmed with the caller that the caller saw a white

male wearing bright orange shoes climb onto a fence, reach over

the fence, open it, and enter the yard.


                                             3
                                                             No.     2020AP1014-CR



      ¶8     At    this   point,    Officer   Siefert    testified      that    he

treated     the    situation   as    "possibly    an   OWI   and     possibly    a

burglary."        Specifically, he "believed that this was a burglary

possibly because the vehicle didn't belong anywhere in the area.

It was left running.        Perhaps for a quick get-away, the tailgate

was left open, and due to the description of someone climbing

onto the fence and going in."

      ¶9     The backyard area of the property was surrounded by a

high, solid wooden fence that obstructed any view of the yard.

When Officer Siefert and his partner arrived, the gate was open,

but a large garbage can blocked the entry way.                      The officers

removed the garbage can from their path, walked through the open

gate into the backyard, and proceeded to knock on the side door

of the unattached garage.            At no point prior to entering the

property did the officers obtain a warrant.

      ¶10    Wilson, who was wearing a black cap and bright orange

shoes as the caller had described, opened the garage side door.

As   they   conversed,     Officer   Siefert     observed    that    Wilson    had
slurred speech and stumbled on the dry, level, concrete garage

floor.      Wilson also stated that he had taken his prescribed

Methadone that day.

      ¶11    Officer Siefert accompanied Wilson back to the car so

Wilson could retrieve his identification.               Upon arriving at the

vehicle, Officer Siefert observed in plain view a handgun inside

the vehicle.        Wilson was subsequently found to have a revoked

driver's license, and Officer Siefert placed him under arrest.
In the course of a pat-down search, Officer Siefert found a
                                        4
                                                                      No.    2020AP1014-CR



prescription pill bottle in Wilson's pocket which was in a name

other than Wilson's.

       ¶12    Wilson         ultimately     was    charged     with    one       count     of

operating a motor vehicle while intoxicated (OWI) as a second

offense,2 one count of endangering safety by use of a dangerous

weapon under the influence of an intoxicant,3 and one count of

possession of a prescription drug without a valid prescription.4

He    subsequently        moved     to    suppress    "all    statements,         physical

evidence, blood samples, and any observations obtained by police

that were derived from" the police's warrantless entry to the

property.

       ¶13    Specifically,         Wilson        contended    that        the     officers

impermissibly           entered    the    curtilage     of    his     home       without    a

warrant, in violation of the Fourth Amendment.                        Consequently, he

argued that all evidence gathered as a result of the officers'

unlawful actions must be suppressed.                   The evidence included his

statements, the suspected prescription drugs, the gun, and the

results of a subsequent chemical test of Wilson's blood.
       ¶14    After      a     hearing,    the    circuit    court    denied       Wilson's

motion.       It    concluded       that    the    "warrantless       entry       into   the

backyard near Mr. Wilson's garage and the subsequent arrest of

Mr.   Wilson       on    the    parking    slab    outside     of    the     garage      were

justified by exigent circumstances of a hot pursuit of a fleeing

       2   Wis. Stat. §§ 346.63(1)(a), 346.65(2)(am)2.
       3   Wis. Stat. § 941.20(1)(b).
       4   Wis. Stat. § 450.11(7)(h).

                                             5
                                                                 No.    2020AP1014-CR



suspect who had committed jailable offenses."                The circuit court

cited criminal trespass and burglary as the potential jailable

offenses justifying the entry.

     ¶15    Subsequently,     Wilson     pleaded    guilty       to    the    OWI   and

endangering safety counts, and the prescription drug count was

dismissed    and   read     in,   enabling     it    to     be    considered         at

sentencing.5   He was sentenced to a total of four months in jail.

     ¶16    Wilson appealed, and the court of appeals affirmed the

circuit court's judgment of conviction and denial of the motion

to suppress.       State v. Wilson, No. 2020AP1014-CR, unpublished

slip op. (Wis. Ct. App. May 11, 2021).                 However, rather than

echoing the circuit court's hot pursuit rationale, it determined

that the officers' conduct constituted a permissible "knock and

talk"    investigation,     which   if      lawfully      conducted          does   not

implicate   the    Fourth   Amendment.        Wilson      petitioned         for    this

court's review.

                                       II

     ¶17    We are called upon to review the court of appeals'
decision affirming the circuit court's denial of a motion to

suppress.    Whether evidence should be suppressed is a question

of constitutional fact subject to a two-step inquiry.                        State v.

Reed, 2018 WI 109, ¶51, 384 Wis. 2d 469, 920 N.W.2d 56.




     5 A "read-in" crime is one that either is not charged or is
dismissed as part of a plea agreement, but that the defendant
agrees the circuit court may consider at sentencing, along with
the underlying conduct. See Wis. Stat. § 973.20(1g)(b).

                                       6
                                                              No.   2020AP1014-CR



       ¶18    First, we will uphold a circuit court's findings of

fact unless they are clearly erroneous.           State v. Anderson, 2019

WI 97, ¶20, 389 Wis. 2d 106, 935 N.W.2d 285.             A finding of fact

is clearly erroneous if it is against the great weight and clear

preponderance of the evidence.           Id.   Second, the application of

constitutional principles to those facts presents a question of

law that we review independently of the decisions rendered by

the circuit court and court of appeals.           Id.

                                    III

       ¶19    We begin our analysis by setting forth principles of

Fourth Amendment jurisprudence.          This case implicates one of the

core       constitutional   guarantees    found   in    the     United   States

Constitution.6      The Fourth Amendment guarantees that "[t]he right

of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not

be violated."       "It is axiomatic that the 'physical entry of the

home is the chief evil against which the wording of the Fourth

Amendment is directed.'"        Welsh v. Wisconsin, 466 U.S. 740, 748
(1984) (citing United States v. U.S. Dist. Ct. for E. Dist. of

Mich., S. Div., 407 U.S. 297, 313 (1972)).              "[W]hen it comes to

the Fourth Amendment, the home is first among equals.                    At the



       Article I, Section 11 of the Wisconsin Constitution is the
       6

counterpart to the Fourth Amendment of the United States
Constitution.   Wilson makes a single reference to this section
in his brief-in-chief.     Otherwise, all of his arguments and
analyses are based on the Fourth Amendment of the United States
Constitution.    Accordingly, we address our review based on
Fourth Amendment jurisprudence.

                                     7
                                                                     No.        2020AP1014-CR



Amendment's 'very core' stands 'the right of a man to retreat

into    his     own     home    and    there     be     free    from       unreasonable

governmental intrusion.'" Florida v. Jardines, 569 U.S. 1, 6

(2013) (quoting Silverman v. United States, 365 U.S. 505, 511

(1961)).

       ¶20    Fourth      Amendment        protections    also       extend         to     the

curtilage of one's home, the area "immediately surrounding and

associated with the home."                 Oliver v. United States, 466 U.S.

170,    180     (1984);    State      v.    Martwick,    2000    WI        5,     ¶26,     231

Wis. 2d 801, 604 N.W.2d 552.                The extent and scope of a home's

curtilage is determined by four factors:

       [T]he proximity of the area claimed to be curtilage to
       the home, whether the area is included within an
       enclosure surrounding the home, the nature of the uses
       to which the area is put, and the steps taken by the
       resident to protect the area from observation by
       people passing by.
United States v. Dunn, 480 U.S. 294, 301 (1987).

       ¶21    In Florida v. Jardines, 569 U.S. 1, the United States

Supreme Court articulated an investigative technique, the "knock

and    talk,"    that     law   enforcement      may     use    in    entering           one's

constitutionally-protected             curtilage.         A     "knock          and      talk"

investigation is not a search but instead is an investigative

technique premised on the implicit license that a visitor, or

neighbor, would have with regard to entering one's curtilage.

See City of Sheboygan v. Cesar, 2010 WI App 170, ¶9 n.5, 330

Wis. 2d 760, 769 N.W.2d 429.

       ¶22    A warrantless search of a home, on the other hand, is
presumptively unreasonable.                Payton v. New York, 445 U.S. 573,

                                             8
                                                                No.     2020AP1014-CR



586 (1980).         Nevertheless, this court has recognized that a

warrantless home entry is generally lawful if there are exigent

circumstances       together    with    probable    cause.        See     State    v.

Ferguson, 2009 WI 50, ¶19, 317 Wis. 2d 586, 767 N.W.2d 187;

State    v.   Robinson,     2010   WI    80,     ¶24,   327    Wis. 2d 302,       786

N.W.2d 463 (quoting State v. Smith, 131 Wis. 2d 220, 228, 388

N.W.2d 601 (1986)) (noting that "in special circumstances, when

there is an urgent need coupled with insufficient time to obtain

a warrant, 'it would be unrealistic'" to bar a law enforcement

officer's entry into a home).            In such an exigent circumstance,

like hot pursuit, the government bears the burden of showing

that the warrantless search was both supported by probable cause

and     justified     by    exigent     circumstances.            Robinson,       327

Wis. 2d 302, ¶24 (emphasis added).

      ¶23     Wisconsin has recognized four categories of exigent

circumstances:       (1) hot pursuit of a suspect, (2) a threat to

the safety of a suspect or others, (3) a risk that evidence will

be destroyed, and (4) a likelihood that the suspect will flee.
Id., ¶30.      Only the first of these circumstances, hot pursuit,

is raised as an issue in this case.

                                             A

      ¶24     With this framework in mind, we turn next to examine

whether the officers had an implicit license to enter Wilson's

constitutionally-protected curtilage and conduct a "knock and

talk" investigation.           There is no dispute here that Wilson's

backyard      constitutes      protected     curtilage        under   the    Fourth
Amendment.
                                         9
                                                                     No.    2020AP1014-CR



       ¶25    The test as to whether there exists an invitation or

license      to   approach    an   individual's       home    generally        does   not

require extensive legal acumen.                 "Complying with the terms of

that traditional invitation does not require fine-grained legal

knowledge;        it   is   generally    managed      without       incident    by    the

Nation's Girl Scouts and trick-or-treaters."                    Jardines, 569 U.S.

at 8.        Accordingly, there is a generally recognized implicit

license for visitors "to approach the home by the front path,

knock promptly, wait briefly to be received, and then (absent

invitation to linger longer) leave."                  Id.     Just as an ordinary

citizen may approach the curtilage of one's front porch to knock

on the door, so may the police without a warrant "precisely

because that is 'no more than any private citizen might do.'"

Id. (quoting Kentucky v. King, 563 U.S. 452, 469 (2011)).

       ¶26    The implicit license to approach an individual's home

outlined in Jardines is not confined to that individual's front

door or front porch.           In limited scenarios, it also may extend

to    an   alternative       approach    to     the   house     or     back    entryway
depending on the facts of a case.                There is no blanket implicit

license to enter a backyard.                   Rather, the inquiry is highly

fact-specific.

       ¶27    For example, in Alvarez v. Montgomery County, 147 F.3d

354 (4th Cir. 1998), the Fourth Circuit upheld police officers'

entrance into a backyard as a permissible warrantless entry when

the    officers        followed    a    sign     pointing      to     the     backyard.

Officers, responding to a complaint of underage drinking, first
approached the front door of the Alvarez home before seeing a
                                          10
                                                                           No.     2020AP1014-CR



sign in the driveway that read "Party In Back" with an arrow

pointing       toward    the        backyard.         Id.    at     356-57.         The   court

observed that "in light of the sign reading 'Party In Back' with

an arrow pointing toward the backyard, it surely was reasonable

for the officers to proceed there directly as part of their

effort to speak with the party's host."                          Id. at 358-59.

       ¶28     Similarly, in United States v. Garcia, 997 F.2d 1273

(9th    Cir.    1993),        the    Ninth   Circuit         upheld       police     officers'

warrantless entry into a backyard when the back entrance could

be readily believed to be the main, public entrance to the home.

The court concluded that a license to enter a home's curtilage

applies      and   the     Fourth       Amendment           is    not     implicated      "when

officers go to the back door reasonably believing it is used as

a principal entrance to the dwelling."                       Id. at 1280.          There, the

police entered the back porch area of a home believing it was

the    front    door     of    an     apartment.            The    back    porch     area   was

"readily accessible from a public place" and could reasonably be

believed to be the main, public entrance to the home.                               Id.
       ¶29     In applying the test to the facts of this case, we

agree with Wilson that the court of appeals erred in determining

that    the      officers       conducted         a    lawful           "knock     and    talk"

investigation.           See Wilson, No. 2020AP1014-CR, at ¶18.                              The

court of appeals concluded that the officers had an implicit

license "to enter the backyard in the middle of the day from the

alley, walk to the side garage door, and knock" because the gate

was    ajar,    and     therefore       "there    is        no    clear    indication       that
visitors were intended to be excluded from entering."                                Id., ¶23.
                                             11
                                                                         No.    2020AP1014-CR



It further reasoned that the officer's entry was permissible

because the officers had reason to believe someone was in the

backyard.       Id., ¶24.

       ¶30     We disagree with the court of appeals on both points.

Wilson's backyard was surrounded by a tall, solid wooden fence

and    even    though      the    gate       to   the   backyard   was     open,    it   was

blocked by a large garbage can.                        It is hard to believe that a

private       citizen   in       the    alley      would   consider      Wilson's    fence,

together with the garbage can impeding the opening in the fence,

as an invitation to approach the side door of the unattached

garage.       If a private citizen does not have an implicit license

to do this, neither does law enforcement.

       ¶31     The facts of Garcia are in stark contrast to the facts

of this case.        When the officers pulled up to Wilson's alleyway

and entered the backyard from the alley in order to knock on the

side    door    of   the     unattached           garage   they   were    not    under   the

impression that they were approaching the front door of Wilson's

home.     Unlike in Garcia, Wilson's garage door was not "readily
accessible from a public place" and could not reasonably be

believed to be the main, public entrance to the home.                             Thus, the

officers did not have an implicit license to conduct a "knock

and    talk"    by   operation          of    a   well-intentioned,        yet    mistaken,

belief       that    they        were    approaching        Wilson's       main,     public

entrance.       Stated simply, private citizens would not feel they

had an implicit license to enter the backyard——and neither would

a Girl Scout in the words of the Jardines Court.


                                                  12
                                                                        No.     2020AP1014-CR



       ¶32       The court of appeals cites Alvarez, 147 F.3d 354, to

support the proposition that the officers could lawfully enter

the backyard without a warrant because the officers believed

someone was in the backyard.                Wilson, No. 2020AP1014-CR, at ¶24.

We    do    not    find    this    contention      persuasive       for       two   reasons.

First,      the    court    of    appeals    interprets         Alvarez       too   broadly.

Contrary to the court of appeals' reading, Alvarez does not give

a blanket license for officers to enter a backyard, even if they

believe someone may be there.                      Rather, the inquiry is fact-

specific.         See Alvarez, 147 F.3d at 358.

       ¶33       Second,    the     facts     in     Alvarez       are        significantly

different from those here.               Unlike in Alvarez, here there was no

sign       directing      the    officers,    or    any    other    visitor,         to    the

backyard and there was no indication that a knock on the front

door would go unanswered (such as because the homeowner was

hosting      a    party    in     the   back).      Nothing       indicated         that   the

implicit license to approach the front door to the house here

extended to the tall, gated backyard.
       ¶34       Accordingly, if officers wished to enter the backyard,

they needed first to obtain a warrant.                    We     thus     conclude         that

the    police      officers'      "knock     and   talk"       investigation        violated

Wilson's Fourth Amendment rights because the officers did not

have an implicit license to enter Wilson's backyard without a

warrant.

                                              B

       ¶35       Having determined that the police officers' entry was
not    a     "knock       and    talk"     investigation,         but     a    warrantless
                                             13
                                                         No.   2020AP1014-CR



intrusion that implicated the Fourth Amendment, we turn next to

examine    whether   the   exigent   circumstances     exception    to   the

warrant requirement applies.7        Although the court of appeals did

not address the exigent circumstance of hot pursuit, the circuit

court relied on that exception.           It concluded that the officers'

warrantless entry into Wilson's backyard was justified by the

exigent circumstance of hot pursuit.

     ¶36    As noted above, generally, a warrantless entry must be

"supported    by     probable   cause       and   justified    by   exigent

circumstances."      Robinson, 327 Wis. 2d 302, ¶24.           The exigent

circumstances exception to the warrant requirement applies if

the need for a search is urgent and there is insufficient time

to obtain a warrant.        State v. Dalton, 2018 WI 85, ¶39, 383




     7 As a threshold matter, Wilson asserts in his reply brief
that the State forfeited any argument that the hot pursuit
doctrine applies because it failed to raise the issue in its
response to Wilson's petition for review.

     Even   assuming  without   deciding that   the  issue  was
forfeited, we may still exercise our discretion in addressing
it.   The forfeiture rule is not an inexorable command, but is
instead a rule of judicial administration, and thus a reviewing
court may disregard a forfeiture and address the merits of an
unpreserved issue in an appropriate case.    State v. Counihan,
2020 WI 12, ¶27, 390 Wis. 2d 172, 938 N.W.2d 530.     Here, hot
pursuit was the rationale explicitly relied upon by the circuit
court, so that the State may argue hot pursuit should not have
been a surprise to Wilson. In the interest of completeness, we
thus choose to address the issue. See D.L. Anderson's Lakeside
Leisure Co., Inc. v. Anderson, 2008 WI 126, ¶41, 314
Wis. 2d 560, 757 N.W.2d 803 (addressing a "waived challenge to
the jury instructions because that challenge involves important
issues that we wish to address").

                                     14
                                                                        No.        2020AP1014-CR



Wis. 2d 147, 914 N.W.2d 120; see Payton, 445 U.S. at 590; State

v. Hughes, 2000 WI 24, ¶17, 233 Wis. 2d 280, 607 N.W.2d 621.
       ¶37   For    the   exigency     of    hot       pursuit,      "[t]he         government

bears the burden of showing that the warrantless entry was both

supported     by     probable        cause        and        justified            by     exigent

circumstances."           Robinson,     327           Wis. 2d 302,         ¶24         (emphasis

added); see Welsh, 466 U.S. at 750; Hughes, 233 Wis. 2d 280,

¶17.    Given that both prongs of the test must be met, we need

not further address probable cause here, because we determine

that the State's exigent circumstance argument fails.

       ¶38   As stated, the hot pursuit of a suspect constitutes an

exigency     such    as   to   authorize          a    law    enforcement              officer's

warrantless entry into a home.               Robinson, 327 Wis. 2d 302, ¶30.

This   exigency     recognizes    that       it       would    impede      effective        law

enforcement to bar officers from a home in instances when there

is an urgent need and insufficient time to obtain a warrant.

Id., ¶24.     The basic ingredient of the exigency of hot pursuit

is "immediate or continuous pursuit of [a suspect] from the
scene of a crime."             State v. Richter, 2000 WI 58, ¶32, 235

Wis. 2d 524,       612    N.W.2d 29.         "[S]ome          sort    of      a    chase"     is

required, but it "need not be an extended hue and cry 'in and

about (the) public streets.'"                    United States v. Santana, 427

U.S. 38, 43 (1976).

       ¶39   The    circuit     court       concluded          that        the         officers'

warrantless entry into Wilson's backyard was justified because

the    officers     had   probable     cause          that     Wilson      had         committed
jailable offenses and because the exigent circumstance of hot
                                            15
                                                                No.     2020AP1014-CR



pursuit      applies.     Thus,    we   examine     whether     the    facts     here

support "pursuit" that would justify the officers' warrantless

entry.

       ¶40    The State cites to State v. Richter, 235 Wis. 2d 524,

which concluded that a warrantless entry was reasonable under

the   hot    pursuit    doctrine.8         Yet,   the   facts   in     Richter    are

distinguishable from the case at hand.                  In Richter, the victim

of    an   attempted    break-in     saw    the   suspect   run       into   another

trailer home, which was then validated by the officers' visual

confirmation of broken glass and a window screen lying on the

ground.

       ¶41    As we explained in Richter, the officers' pursuit of

the suspect was both immediate and continuous:

       [The officer] responded to a dispatch and picked up
       the trail of a fleeing suspect from an eyewitness
       account.   His response to the scene of the crime was
       immediate, and his pursuit of the suspect was
       immediate and continuous upon his arrival on the scene
       and rapid collection of information regarding the
       whereabouts of the suspect.       There is no evidence in
       this record of any delay in [the officer's] response
       or pursuit that would have interrupted the immediacy
       and   continuity   of    the    situation    and   therefore
       dissipated the exigency.          We conclude that [the
       officer's]   entry    was    justified    by   the   exigent
       circumstance of hot pursuit.
Id., ¶36.


       8State v. Richter, 2000 WI 58, ¶41, 235 Wis. 2d 524, 612
N.W.2d 29, also concluded that the warrantless entry was
reasonable under the exigency of a threat to the safety of a
suspect or others. This exigency was not raised as an issue in
this case and thus we confine our discussion of Richter to the
exigency of hot pursuit.

                                        16
                                                                         No.     2020AP1014-CR



       ¶42    Unlike in Richter, the officers here did not pick up

Wilson's      trail    and    immediately          pursue       Wilson       based     on     the

contemporaneous        collection       of        information.             Instead,          they

received a call to go to a particular location.                                Upon arrival,

the officers delayed in order to gather more information.                                   After

observing the location, the officers ran the vehicle license

plate to obtain vehicle registration information.                                Next, they

contacted      the    911    caller     to        discuss      more    details         of     the

complaint, including the speed of the vehicle, the nature of the

erratic driving, and a description of its three-and-a-half mile

route.       Additionally,       they    discussed             what    the      suspect       was

wearing and his conduct upon exiting the vehicle.                               Although we

do not know the exact amount of time it took the officers to

check the vehicle registration and contact the 911 caller, the

record does not support the proposition that the officers were

acting in hot pursuit.          What occurred was neither hot nor was it

a continuous pursuit.
       ¶43    We find further support in Welsh v. Wisconsin, 466
U.S.   740,    for     our    conclusion          that    the      facts       here    do     not

constitute hot pursuit.          In Welsh, a concerned driver called the

police to report an erratic driver who was swerving in the road

and eventually stopped in an open field.                              Id. at 742.             The

erratic driver got out of his car and approached the concerned

citizen, asking him for a ride home.                     Id.      The concerned citizen

suggested waiting for assistance but the driver walked away from

the field, leaving his car.             Id.        A few minutes later, officers
arrived,     checked    the    registration          of     the    abandoned          car,    and
                                             17
                                                                   No.      2020AP1014-CR



proceeded to the suspect's home.                  Id. at 742-43.            The United

States Supreme Court concluded that "the claim of hot pursuit is

unconvincing        because     there     was    no    immediate      or     continuous

pursuit of the petitioner from the scene of a crime."                            Id. at

753.

       ¶44   Similarly here, there was no immediate or continuous

pursuit from the scene of the crime.                    In fact, there was even

less of a pursuit than what occurred in Welsh.                        Police simply

received a call telling them to go to a specific address and

they went to that location.             It was not a real time pursuit of a

suspect.

       ¶45   After receiving the complaint from the 911 caller, the

officers drove to the alleyway of Wilson's house.                           The police

did    not   end    up    at   Wilson's   home    after     following       an   erratic

driver.      Wilson was already inside the property when the police

arrived.

       ¶46   When        the   police   arrived,       an   officer        performed   a

registration check on Wilson's car and then called the citizen
witness to gather more information.                   The officer discussed with

the caller details of Wilson's erratic driving, the streets on

which he had driven, and how many miles of driving the witness

observed.      Additionally, they discussed the details of Wilson's

entry into his backyard and what he was wearing.                         As discussed

above, the attenuation reflected by these activities does not

support a hot pursuit conclusion.

       ¶47   Hot pursuit requires "some sort of a chase," and such
an event did not occur here.                    See Santana, 427 U.S. at 43.
                                           18
                                                                   No.    2020AP1014-CR



Welsh further instructs that the pursuit must be immediate and

continuous.        Welsh, 466 U.S. at 753.           Simply put, police did not

"pursue" Wilson to his home.            Thus, there was no "pursuit," much

less   a     "hot"   pursuit,    which    would      justify     the     hot    pursuit

exception to the warrant requirement.

                                          IV

       ¶48    In   sum,   we   conclude    that      Wilson's    Fourth     Amendment

rights were violated.            The police officers' warrantless entry

into    Wilson's      backyard    was     not    a    valid     "knock    and     talk"

investigation because they did not have an implicit license to

enter nor did their entry satisfy the hot pursuit exception to

the warrant requirement.           Accordingly, we reverse the decision

of the court of appeals and remand the cause to the circuit

court with directions to vacate Wilson's judgment of conviction

and grant the motion to suppress.

       By    the   Court.—The    decision       of   the   court    of    appeals    is

reversed, and the cause is remanded to the circuit court.




                                          19
    No.   2020AP1014-CR




1